Citation Nr: 1729263	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  15-06 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to herbicide agents. 

3.  Entitlement to service connection for a right hip disability, to include as due to exposure to herbicide agents and/or secondary to peripheral neuropathy.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel





INTRODUCTION

The appellant served on active duty in the Air Force from December 1971 to October 1974, including service in the Republic of Thailand.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant filed a timely Notice of Disagreement (NOD), received in November 2014.  A Statement of the Case (SOC) was issued in February 2015.  A timely VA Form 9 was received in March 2015.  A Supplemental Statement of the Case (SSOC) was issued in December 2015.  The Board remanded the matter in July 2016 for additional development.  A second SSOC was issued in April 2017.

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant has not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The appellant was not exposed to an herbicide agent during active service.  

2.  The appellant's current peripheral neuropathy of the right lower extremity did not have onset during active service, did not manifest to a compensable degree within one year of separation from active service and is not etiologically related to his active service.  

3.  The appellant's current peripheral neuropathy of the left lower extremity did not have onset during active service, did not manifest to a compensable degree within one year of separation from active service and is not etiologically related to his active service.

4.  The appellant's current right hip avascular necrosis and/or degenerative joint disease did not have onset during active service, did not manifest to a compensable degree within one year of separation from active service and is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted to any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis and an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection may also be established for a condition if the condition was caused or aggravated by a condition for which service connection has been established.  38 C.F.R. § 3.310 (2016).  This is a theory of entitlement referred to as secondary service connection.  

	C.  Exposure to Herbicide Agents

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6) (iii).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29) (A); 38 C.F.R. §§ 3.307(a) (6) (iii), 3.313(a); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009); (holding that a veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

Regarding herbicide exposure in Thailand during the Vietnam era, VA's Compensation and Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam-era Department of Defense (DOC) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand 1968-1972.  Although DOD indicated that the herbicide use was commercial in nature, rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  M21-1, pt. IV, subpt. ii. § C.

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by Military Occupational Specialty (MOS), performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1, pt. IV, subpt. ii. § C.10(q).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

VA has determined that there is no positive association between exposure to herbicides and any other disability for which it has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some disabilities based on exposure to Agent Orange does not preclude direct service connection for other disabilities based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


III.  Analysis

	A.  Evidence

A December 1973 Airman Performance Report states that the appellant was part of Detachment 3, 6994th Security Squadron, at the Ubon Royal Thai Air Force Base in Thailand, from June 1973 to December 1973 as a Terminal Shift Supervisor.  A May 1974 Performance Report states that the appellant was part of the 6994th Security Squadron, from December 2, 1973, to May 15, 1974, as a Communications Center Specialist.  The appellant's January 1975 chronological duty history states that the appellant served in Thailand from July 22, 1973, to May 31, 1974.  

A January 1974 dermatology note is of record.  The appellant reported a one-and-a-half month history of erythematous pruritic maculopapular eruption.  Lesions on the chest, back, buttock, and flexion creases of the knees were observed.  The appellant was noted to have a strong history of atopic dermatitis as a child.  Since arriving in Thailand, there had been a progressive spread of pruritic eczema.  The clinician explained that the underlying atopic diathesis was exacerbated due to exposure to a tropical climate and abundant vegetation.  The appellant experienced allergies which flare up as a result of the exposure.  A topical steroid was prescribed.

The appellant's August 1974 separation examination report is of record.  The appellant's lower extremities were noted to be normal upon clinical evaluation.  The appellant denied all significant medical or surgical history.

A March 1984 private clinical note from the House of the Good Samaritan (now the Samaritan Medical Center) is of record.  The appellant was hospitalized for three weeks, beginning in February.  The appellant reported pain in the back of his head and numbness of the left upper extremity, which gradually spread up the left upper extremity, involved the left side of the face, and then went down the left side of the body to involve the left lower extremity.  The appellant experienced difficulty walking, unsteadiness, and trouble moving the left extremities.  The final diagnoses were acute disseminated encephalomyelitis and anxiety, state-situational.

In a December 1996 clinical note from the Guthrie Clinic, the appellant was noted to have avascular necrosis of the right hip.  In an August 2002 clinical note, Dr. R.C. explained that the appellant has avascular necrosis with secondary degenerative joint disease of the right hip.  A July 2012 clinical note reported the appellant's medical history as including encephalomyelitis, left sided weakness, beginning in 1984, and osteonecrosis of the bilateral hips, with the right side due to steroids.  In September 2012, the appellant stated that pain in his right hip began 27 years prior due to high-dose dexamethasone injections about the soft tissues of his right hip during a hospitalization.  The impression was avascular necrosis of bone, right hip pain, and degenerative joint disease of the right hip.

In a statement received in January 2013, the appellant reported that he was hospitalized in 1984 for approximately three weeks after all the nerves on his left side were destroyed.  He stated that, since then, he has regained just 70 percent of the feeling on that side.  The appellant reported that the treatment for his left lower extremity peripheral neuropathy led to right-hip avascular necrosis, beginning in 1985.  In a statement received in May 2014, the appellant stated that, due to his left side severe nerve damage, he developed right hip arthritis after receiving injections of dexamethasone to reduce brain swelling.

A February 2014 formal finding on the unavailability to verify exposure to Agent Orange is of record.  It stated that the evidence did not establish exposure to Agent Orange.  However, the personnel and service treatment records were not of record and there was no evidence that could verify in-country Vietnam service at the time.  The appellant's service treatment records were subsequently associated with the claims file in June 2015.

The appellant's NOD was received in November 2014.  The appellant stated that a VA representative told him that Agent Orange was used at the Ubon Royal Thai Air Force Base, which is where the appellant was stationed.  The appellant stated that he was in the security service and his compound was on the perimeter of the base.  The appellant expressed confusion as to why he was not entitled to presumptive service connection with respect to his claimed Agent Orange exposure.  He stated that he was hospitalized for three weeks at the House of the Good Samaritan, where he received injections of dexamethasone for neuropathy.  He stated that his arthritis of the right hip was caused by these injections of dexamethasone.  

A November 2015 formal finding that there is insufficient evidence to concede exposure to herbicides is of record.  It was noted that the appellant's complete service treatment records had been received since the February 2014 formal finding was made.  The appellant's January 2013 statement that he was stationed in Ubon, Thailand, from 1973 to 1974, he served in the security service, and the security service compound was on the perimeter of the base, was noted.  The appellant reported developing a rash on the chest and being taken to Clark Air Force Base in the Philippines.  While there, the appellant stated that the doctor was not sure what the rash was, or what caused it, and that the appellant believes it was due to exposure to Agent Orange.  In December 2013, the appellant stated that he served in Ubon, Thailand, from 1972 to 1973.  The appellant's January 1975 chronological duty history states that he served in Thailand from July 22, 1973, to May 31, 1974.  1973 and 1974 Airman Performance Reports state that the appellant was with Detachment 3, 6994th Security Squadron, at the Ubon Royal Thai Air Force Base, and worked as Telecommunications Terminal Shift Supervisor and Communications Center Specialist.  

The formal finding noted a January 1974 clinical note, which stated that the appellant's underlying atopic diathesis was due to exposure to tropical climate and abundant vegetation and allergies, resulting in flare-ups.  Topical steroid cream was prescribed.  VA submitted an Herbicide Exposure Verification Request to the Joint Services Records Research Center (JSRRC) in 2015.  In November 2015, JSRRC determined that Detachment 3, 6994th Security Squadron, USAF Security Services, was stationed at the Ubon Royal Thai Air Force Base during 1973.  JSRRC stated that, to date, available historical information does not document the use, testing, spraying, or storage of Agent Orange or tactical herbicides at the Ubon Royal Thai Air Force Base from November 1973 to December 1973.  It noted that a recently declassified 1973 Department of Defense Report, Project CHECO Southeast Asia Report: Base Defense in Thailand 1968-1972, contains evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.  However, the evidence of record lacks official documentation to substantiate that herbicides were used in Thailand while the appellant was in-country.  

The formal finding noted that information concerning the activities of the Security Squadron could be requested from the Air Force Intelligence, Surveillance, and Reconnaissance Agency; however, JSRRC determined this did not matter because official documentation herbicides were used after 1972 in Thailand remains currently classified and/or nonexistent.  Thus, in the absence of credible evidence that corroborates the appeal, VA cannot at this time concede exposure to herbicides during military service for the appellant.

An April 2016 clinical note records that the appellant reported a history of bilateral lower extremity peripheral neuropathy.  The appellant also reported a history of a hip injury more than 20 years ago, and that multiple cortisone injections into the right hip caused degenerative joint disease of the hip with subsequent leg length inequality. The impression was idiopathic neuropathy. 

In July 2016, the Board remanded this matter to obtain the appellant's updated VA medical records and to afford the appellant VA examinations for his bilateral peripheral neuropathy claims and his right hip disability claim.

The appellant was afforded a VA examination for his right hip disorder claim in October 2016.  The VA examiner reviewed the claims file.  The appellant was diagnosed with right hip avascular necrosis and degenerative joint disease.  The VA examiner noted that these were originally diagnosed in the 1990s.  The appellant was noted to have been seen by an orthopedist, Dr. R.C., who opined that the right hip avascular necrosis was caused by dexamethasome injections to the right hip.  The appellant stated that, one year after the injections, he first became symptomatic.  The VA examiner noted a 2012 clinical note from Dr. M.C., which listed a diagnosis of osteonecrosis, bilateral hips, right due to steroids.  The appellant reported having been given a steroid injection due to brain swelling with vision and neuropathy of the extremities.  The appellant stated that he contended that his neuropathy was due to exposure to Agent Orange.  1997 imaging studies show increased collapse of the femoral head and increased spurring.  2013 imaging studies show extensive degenerative joint disease of the right hip, with narrowing of the joint space superiorly and laterally.  There was also some flattening and sclerosis of the head of the femur, consistent with the clinical diagnosis of avascular necrosis.  There was slight sclerosis of the head of the femur on the left.  

The VA examiner opined that the appellant's right hip avascular necrosis and degenerative joint disease were less likely than not proximately due to or the result of herbicide exposure because the appellant's doctors, including his orthopedist Dr. R.C., attributed these disabilities to the dexamethasone injections for brain swelling and peripheral neuropathy.  The VA examiner opined that the appellant's right hip avascular necrosis and degenerative joint disease were at least as likely as not proximately due to or the result of the appellant's peripheral neuropathy because the appellant was given dexamethasone injections for brain swelling and peripheral neuropathy, and because the disabilities were attributed by the appellant's doctors, including his orthopedist Dr. R.C., to the dexamethasone injections for brain swelling and peripheral neuropathy.  The VA examiner noted that the appellant was to see a neurologist next for a peripheral neuropathy evaluation in order to determine its causality.  

The VA examiner also opined that it was less likely than not that the appellant's right hip disorders had their clinical onset during active service or were related to any incident of service, to include herbicide exposure, because the appellant was given dexamethasone injections for brain swelling and peripheral neuropathy, and also because the appellant reported that there was no hip trauma in service.  Thus, nothing in service would have predisposed him to right hip avascular necrosis with degenerative joint disease.  The VA examiner opined that it was at least as likely as not that the appellant's diagnosed hip disorders were caused by neurologic disorders of the appellant's lower extremities, or treatment or medication for such, because the appellant was given dexamethasone injections for brain swelling and peripheral neuropathy.  The VA examiner reported that he reviewed the examination with the appellant, who noted that it was accurate.

An addendum medical opinion was obtained from the VA examiner who conducted the VA examination for the appellant's right hip disorder in October 2016.  The claims file was reviewed.  The VA examiner opined that the appellant's right hip disorder was less likely than not incurred in or caused by the appellant's service because the appellant's right hip avascular necrosis and degenerative joint disease are due to the dexamethasone injections for brain swelling and peripheral neuropathy, per the appellant's physicians, including his orthopedist, Dr. R.C.

The appellant was afforded a VA examination by a neurologist for his claims of bilateral lower extremity peripheral neuropathy in October 2016.  The claims file was reviewed.  The appellant was diagnosed with numbness in the left foot in 1983.  The appellant reported that, in 1983, he suffered an attack of whole left-sided weakness and numbness from an unclear etiology.  The appellant was treated by a neurosurgeon with a high dose of Thorazine for some kind of allergy.  Since then, the appellant has experienced numbness on the left side, experienced weakness, pain, and numbness in the left foot, and has had difficulty walking independently.  The VA examiner noted that the appellant's claims file did not show any medical evidence of this reported event.  The VA examiner noted that the appellant had mild, intermittent pain of the left lower extremity, mild paresthesias and/or dysesthesias of the left upper and lower extremities, and mild numbness of the left lower extremity.  The appellant did not have any trophic changes attributable to peripheral neuropathy.  All upper extremity nerves, radicular groups, and lower extremity nerves were normal.  There was no incomplete or complete paralysis.

The VA examiner stated that the appellant does not have a diagnosis of peripheral neuropathy in the right or left lower extremity and has never been treated for one.  The VA examiner explained that he has some symptoms of a nerve disorder in the left foot.  However, the etiology was unclear and required further investigation.  

A VA medical opinion was obtained in March 2017, regarding the appellant's neuropathy claims, from a neurologist.  The claims file was reviewed.  The VA examiner opined that the appellant's neurologic disorders were less likely than not incurred in or caused by his active service because brain swelling causes symptoms usually on the contralateral side of the body and limbs by virtue of brain dysfunction.  This may cause weakness or numbness of contralateral limbs but it is not responsible for a peripheral nerve disorder, including peripheral neuropathy.  The VA examiner explained that brain swelling is caused by central nervous system involvement, which can be either permanent or transient, depending upon the cause or etiology.  It was noted that a January 2017 EMG/nerve conduction study of the lower extremities showed an abnormal study.  There were electrophysiological findings for left tibial neuropathy and differential of proximal tibial neuropathy versus S1 radiculopathy.  There were also findings for a right peroneal/fibular neuropathy, for which the appellant was asymptomatic.  The differential included isolated proximal peroneal neuropathy versus L5 radiculopathy versus sciatic neuropathy.  

The VA examiner explained that the appellant had the following current neurological disorders of the lower extremities: (1) electrophysiological evidence of peripheral neuropathy in both lower extremities: left sided tibial neuropathy versus S1 radiculopathy and right sided peroneal neuropathy versus L5 radiculopathy; (2) electrophysiological evidence of bilateral lumbar radiculopathy versus neuropathy; (3) no clinical or electrophysiological evidence of generalized sensory motor peripheral neuropathy in the lower extremities, as would generally be expected in a case of Agent Orange exposure-related peripheral neuropathy; and (4) claimed swelling disorder of the brain, that could potentially affect left-sided function of the body and limbs, and the brain swelling had to be on the right side to have left-sided limb dysfunction.  

The VA examiner explained that the appellant has neurological disorders affecting his lower extremities; however, the VA examiner opined that it is less likely than not that these disorders had their clinical onset during active service or were related to any incident of service, to include herbicide exposure.

Since the 1990s, the appellant has consistently reported right hip pain, which began in 1985.  

	B.  Analysis

		1.  Exposure to herbicide agents

The appellant did not serve in the Republic of Vietnam or in or near the Korean Demilitarized Zone (DMZ) during his active duty service.  He did not perform service in the Air Force or Air Force Reserve under circumstances in which he regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  He does not contend otherwise.  Thus, the appellant cannot be presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a) (6).

It is the appellant's burden to factually establish his exposure to herbicide agents during his active service in the Republic of Thailand.  See M21-1, pt. IV, subpt. ii, § C.3(d).  The Board finds that he has not done so.

The appellant served at the Ubon Royal Thai Air Force Base from July 22, 1973, to May 31, 1974.  His military occupation specialties were Terminal Shift Supervisor and Communications Center Specialist.  He was with Detachment 3 of the 6994th Security Squadron of the United States Air Force Security Services.  The appellant was not an Air Force security policeman, security patrol dog handler, or member of the security police squadron.  However, he contends in his November 2014 NOD that his compound was on the perimeter of the base.

Even if the appellant's contention that the location of the Security Services compound was on the base perimeter was taken as credible, herbicide exposure cannot be conceded on a direct or facts-found basis.

The appellant argues that the existence of a rash on his chest during service was due to exposure to Agent Orange.  The appellant is not competent to render a medical opinion regarding the etiology of the rash.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994) (laypersons are generally not competent to offer evidence that requires medical knowledge; but they may provide competent testimony as to visible symptoms and manifestations of a disorder).  Further, a January 1974 clinical note states that the appellant's underlying atopic diathesis was due to exposure to tropical climate, abundant vegetation, and allergies, resulting in flare-ups.  The Board notes that entitlement to service connection for eczematous dermatitis was granted in a December 2015 rating decision.

The Board acknowledges the appellant's November 2014 statement that he was told by a VA employee that Agent Orange was used at the Ubon Royal Thai Air Force Base.  However, although the November 2015 formal finding stated that there is evidence of significant use of herbicides on the fenced-in perimeters of military bases in Thailand from 1968 to 1972, and VA has determined that these herbicides may have been tactical and procured from Vietnam or a strong, commercial type resembling tactical herbicides, the appellant did not arrive in the Republic of Thailand until 1973.  Official documentation of the use of herbicide agents after 1972 in Thailand is classified and/or nonexistent.  Further, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

The Board finds that there is no probative evidence supporting a finding that the appellant was exposed to herbicide agents while serving on active duty.  The appellant is competent to report on what he observed during active duty but the Board places greater probative value on the actual research conducted by the government, based on historical documents, which indicates that herbicide agents were not used at the Ubon Royal Thai Air Force Base while the appellant was on active duty there.  The appellant's view that he was exposed to herbicide agents is based on supposition.  The evidence which weighs against this finding is based on review of actual government records.

2. and 3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicide agents 

As explained above, the appellant was not exposed to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service and there was no in-service injury or disease related to peripheral neuropathy shown in or within a year of service.  The appellant does not contend that there may be a nexus between any of his currently diagnosed neurologic disorders or left foot numbness and some incident of service other than alleged exposure to herbicide agents.

The Board notes that the October 2016 VA examination report regarding peripheral neuropathy states that the appellant did not have a diagnosis of peripheral neuropathy of either lower extremity and had never been treated for one.  The report also stated that there was no medical evidence of the appellant's reported incident of whole left-sided weakness and numbness.  As these statements are inaccurate, the Board finds that this examination report is entitled to minimal probative weight.  This medical opinion notes a diagnosis of left foot numbness.

However, the well-reasoned March 2017 VA medical opinion explained that it was less likely than not that the appellant's neurological disorders were incurred in or caused by service.

There is no competent probative evidence of record which links currently the appellant's existing neurological disorders or left foot numbness to the appellant's active duty service other than via alleged exposure to herbicide agents.  An organic disease of the nervous system was not diagnosed within one year of separation from service.   Service connection is not warranted on a direct or presumptive basis.

Additionally, the Board also notes that the March 2017 VA examiner explained that  there was no clinical or electrophysiological evidence of generalized sensory motor peripheral neuropathy in the lower extremities, as would generally be expected in a case of Agent Orange exposure-related peripheral neuropathy. 

The Board has not ignored the Veteran's contention opinion that he has peripheral neuropathy due to exposure to Agent Orange or that he was exposed to Agent Orange.  However, he has not demonstrated any knowledge of actual exposure or explained how he would have been able to identify any particular substance to which he was exposed during his active service.  His opinion is therefore afforded no probative weight.

Finally, the Board notes that the appellant is service-connected for a heart disability to include premature ventricular contractions, cardiomyopathy, and ventricular tachycardia, and eczematous dermatitis.  There is no evidence that a neurological disorder or left foot numbness was caused by or aggravated by either of these service-connected disabilities.  The appellant does not contend otherwise.  Thus, service connection is not warranted on a secondary basis.


4.  Entitlement to service connection for a right hip disability

The appellant contends that his right hip disability began when he received dexamethasone injections in the 1980s.  Although the October 2016 VA examination report for the right hip stated that it was at least as likely as not that the appellant's right hip avascular necrosis and degenerative joint disease were caused by the dexamethasone injections for brain swelling and peripheral neuropathy, service connection cannot be granted on a secondary basis because entitlement to service connection for bilateral lower extremity peripheral neuropathy is not warranted, as explained above.  There is no evidence that the appellant's other service-connected disabilities caused or aggravated the appellant's right hip disability.  The appellant does not contend otherwise.

The appellant stated during his October 2016 VA examination that there was no in-service trauma or injury to his right hip.  The October 2016 VA examiner opined that it was less likely than not that the appellant's right hip avascular necrosis and degenerative joint disease were caused by or incurred in service.  Thus, upon weighing the evidence, the Board finds that service connection is not warranted on a direct basis. 

No presumption is available for avascular necrosis on its own, and arthritis did not manifest within one year of separation from service.  Thus, presumptive service connection is not warranted for either of the appellant's right hip disabilities.

For the reasons stated above, the Board concludes that the preponderance of evidence is against granting service connection for the claimed hip and peripheral neuropathy disabilities.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  


ORDER

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied. 

Service connection for a right hip disability is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


